SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 2, 2011 Oconee Financial Corporation (Exact name of registrant as specified in its charter) Georgia No. 000-25267 No. 58-244-2250 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 35 North Main Street Watkinsville, Georgia 30677 (Address of principal executive offices) Registrant's telephone number, including area code: (706) 769-6611 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The 2011 annual meeting of shareholders of Oconee Financial Corporation, a Georgia corporation was held on May 2, 2011.The matters considered at the 2011 annual meeting, and votes cast for, against, or withheld, as well as the number of abstentions and broker non-votes relating to each matter are as follows: Election of Directors For Withheld Non-Votes G. Robert Bishop 0 Jimmy L. Christopher 90 0 Douglas D. Dickens 90 0 J. Albert Hale, Sr. 0 B. Amrey Harden 90 0 Henry C. Maxey 90 0 Ann B. Powers 90 0 Jerry K. Wages 90 0 Virginia S. Wells 90 0 Tom F. Wilson 90 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Steven A. Rogers Name:Steven A. Rogers Title:Vice President and Chief Financial Officer July 8, 2011
